Citation Nr: 0707105	
Decision Date: 03/09/07    Archive Date: 03/20/07

DOCKET NO.  03-16 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to a special home adaptation grant.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel



INTRODUCTION

The veteran had active service from September 1961 to 
November 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2002 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which, in pertinent part, denied entitlement to a special 
home adaptation grant.


FINDING OF FACT

In a rating decision dated August 2006, the RO established 
the veteran's entitlement to specially adapted housing.


CONCLUSION OF LAW

Entitlement to a special home adaptation grant is not 
established.  38 U.S.C.A. § 2101 (West 2002); 38 C.F.R. § 
3.809a (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for 
Veterans Claims has held that VCAA notice should be provided 
to a claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537 (2006).  

In April 2005, the RO sent the veteran a letter informing him 
of the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The April 2005 letter informed the veteran that VA 
would assist him in obtaining evidence necessary to support 
his claim, such as records in the custody of a Federal 
department or agency, including VA, the service department, 
and the Social Security Administration.  He was also advised 
of what the evidence must show in order to substantiate the 
claim for a special home adaptation grant.  The veteran was 
specifically asked to provide to provide "any evidence in 
your possession that pertains to your claim."  See 38 C.F.R. 
§ 3.159(b)(1).

The Board finds that the content of the April 2005 letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was advised of his 
opportunities to submit additional evidence.  Subsequently, 
an August 2006 SSOC provided the veteran with yet an 
additional 60 days to submit more evidence.  Thus, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other


pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  

Finally, the Board notes the RO sent the veteran a letter in 
September 2006 informing him of how disability ratings and 
effective dates are assigned.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  Although that information may not be 
directly pertinent to a claim for a special home adaptation 
grant, it further indicates tht all possible required notice 
has been given to the veteran.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.


II.  Facts and Analysis 

The veteran currently has the following service-connected 
disabilities: morbid obesity with hypertension, weakness of 
the upper and lower extremities, and depression, rated as 100 
percent disabling; lumbosacral strain, rated at 40 percent; 
diabetes mellitus, rated at 10 percent; and right shoulder 
bursitis, rated at 10 percent.  

In October 2001, the veteran filed a claim for entitlement to 
specially adapted housing or a special home adaptation grant.  
His claims were denied in a rating decision dated in January 
2002.  He submitted a timely notice of disagreement as to 
both issues, and subsequently submitted a substantive appeal 
(VA Form 9) to the Board.  In January 2006, the veteran was 
afforded a VA examination in conjunction with his claims, and 
the VA examiner determined the veteran's service-connected 
morbid obesity with hypertension, weakness of the upper and 
lower extremities, and depression caused him to be 
permanently disabled as the result of the loss of use of both 
lower extremities.  Based on this evidence, the RO issued a 
rating decision in August 2006, which granted entitlement to 
specially adapted housing under 38 U.S.C.A. § 2101(a).  

VA regulation specifies that a certificate of eligibility for 
a special home adaptation grant under 38 U.S.C.A. § 2101(b) 
may be issued if certain requirements are met.  38 C.F.R. § 
3.809a.  The first requirement is that the veteran is not 
entitled to a certificate of eligibility for specially 
adapted housing under 38 U.S.C.A. § 2101(a) and 38 C.F.R. § 
3.809.  38 C.F.R. § 3.809a(a).  In this case, as noted above, 
the RO established the veteran's entitlement to specially 
adapted housing in the August 2006 rating decision.  
Therefore, the veteran is not legally entitled to a special 
home adaptation grant.  See 38 U.S.C.A. § 2101(b); 38 C.F.R. 
§ 3.809a.

In view of the foregoing, the veteran's claim must be denied 
for lack of entitlement under the law.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (where the law and not the 
evidence is dispositive, the claim should be denied because 
of the absence of legal merit, or the lack of entitlement 
under the law).  


ORDER

Entitlement to a special home adaptation grant is denied.  



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


